                 Case 3:21-cv-00463-SI Document 70 Filed 06/23/21 Page 1 of 2




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2
   PAPU SANDHU
 3 Assistant Director

 4 CHRISTINA P. GREER
   Senior Litigation Counsel
 5
          U.S. Department of Justice
 6        Civil Division
          Office of Immigration Litigation
 7        P.O. Box 878, Ben Franklin Station
          Washington, D.C. 20044
 8        Telephone: (202) 598-8770
          Christina.P.Greer@usdoj.gov
 9
   Attorneys for Defendants
10
                                  UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   Centro Legal de la Raza, et al.,                 ) CASE NO. 3:21-cv-00463-SI
                                                      )
15           Plaintiffs,                              )
                                                      ) JOINT STATUS REPORT AND [PROPOSED]
16      v.                                            ) ORDER
                                                      )
17   Executive Office for Immigration                 )
         Review, et al.,                              )
18                                                    )
             Defendants.                              )
19                                                    )

20                                             STATUS REPORT
21           The parties by and through their undersigned counsel hereby notify the Court that the Rule at
22 issue in this case, Appellate Procedures and Decisional Finality in Immigration Proceedings;

23 Administrative Closure, 85 Fed. Reg. 81,588 (Dec. 16, 2020), remains under review by the Department

24 of Justice. The Department has represented to plaintiffs that it has made progress in its review, as

25 evidenced by the Rule’s inclusion in the Executive Branch’s Spring 2021 Unified Agenda of Regulatory

26 and Deregulatory Actions. See

27 https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=1125-AB18. The parties

28
     JOINT STATUS REPORT & [PROPOSED] ORDER
     3:21-CV-00463 SI                                1
                Case 3:21-cv-00463-SI Document 70 Filed 06/23/21 Page 2 of 2




 1 agree that the case should remain in abeyance to allow the regulatory process to proceed and propose

 2 submitting another joint status report in 90 days.

 3 Respectfully submitted,

 4 By:      /s/ Naomi A. Igra                     By:    /s/ Christina P. Greer
            Naomi A. Igra                                CHRISTINA P. GREER
 5          Litigation Counsel                           Senior Litigation Counsel
            Sidley Austin LLP                            U.S. Department of Justice, Civil Division
 6          555 California Street, Suite 2000            P.O. Box 878, Ben Franklin Station
            San Francisco, CA 94104                      Washington, DC 20044
 7          Tel. (415) 772-7495                          Tel. (202) 598-8770
            Naomi.igra@sidley.com                        Christina.P.Greer@usdoj.gov
 8
            Counsel for Plaintiffs                       Counsel for Defendants
 9

10 Dated: June 22, 2021

11

12

13                                              [PROPOSED] ORDER

14 The parties are ordered to submit a status report within 90 days of this order.

15
                23 2021
16 DATED: June ___,

17
                                                         HON. SUSAN ILLSTON
18                                                       United States District Judge
19

20

21

22

23

24

25

26

27

28
     JOINT STATUS REPORT & [PROPOSED] ORDER
     3:21-CV-00463 SI                                2
